                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    ORDER
                                      Criminal File No. 19-168 (MJD/HB)

(1) ROBERTO LEE and
(6) DONALD JEFFREY GOODWIN,

                   Defendants.

LeeAnn K. Bell , Assistant United States Attorney, Counsel for Plaintiff.

Thomas H. Shiah, Law Offices of Thomas H. Shiah, Ltd., Counsel for Defendant
Roberto Lee.

Charles L. Hawkins, Charles Hawkins Law Office, Counsel for Defendant
Donald Jeffrey Goodwin, Jr.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer dated

October 16, 2019. Defendants Roberto Lee and Donald Jeffrey Goodwin, Jr., filed

objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

                                         1
Court adopts the Report and Recommendation of United States Magistrate Judge

Hildy Bowbeer dated October 16, 2019.

     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge Hildy Bowbeer dated October 16, 2019 [Docket No.
        200].

     2. Defendant Roberto Lee’s Motion to Suppress Wiretap Intercepts
        [Docket No. 95] is DENIED.



     3. Defendant Donald Jeffrey Goodwin, Jr.’s Motion for Disclosure of
        Wiretaps, Oral Communications or Other Electronic
        Eavesdropping [Docket No. 133] is DENIED AS MOOT as to the
        request for disclosure of evidence and DENIED as to the request
        for suppression of evidence.



Dated: December 11, 2019            s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                        2
